Citation Nr: 1646520	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  07-27 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, other than posttraumatic stress disorder (PTSD), to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 1993 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

A hearing was held on December 13, 2007, in St. Petersburg, Florida, before Kathleen K. Gallagher, a Veterans Law Judge who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2014) and who is rendering the determination in this case.  A transcript of the hearing is in the claims file.

In February 2011 and May 2012, the Board remanded the Veteran's claim for additional development to include VA treatment records and a VA examination.  The Board finds that the remand directives have been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that the appellant was previously represented by Kathy A. Lieberman, Esq., with respect to the current appeal.  In November 2015, however, the appellant revoked the power of attorney in favor of Ms. Lieberman.  The Veteran then submitted an April 2016 VA Form 21-22 appointing The American Legion as his representative of record.  In June 2016, The American Legion submitted a memorandum wherein it indicated that they would not accept the designation as the Veteran's representative.  

By correspondence in June 2016 the Board advised the Veteran of these facts and afforded him an opportunity to clarify his desire for representation and appoint a new representative.  He was given 30 days to respond.  In July 2016 the Veteran submitted a VA Form 21-22 appointing Disabled American Veterans as his representative of record.  Therefore, the Board recognizes Disabled American Veterans as the Veteran's representative in this claim.

Following the issuance of the most recent supplemental statement of the case in October 2013, additional evidence was associated with the claims file.  In October 2016, the Veteran's representative waived the right to have the evidence initially considered by the RO.  38 C.F.R. §  20.1304 (c).

The Board notes there are additional issues on appeal that the Veteran has perfected, but are not yet ripe for Board review.  When an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the claims for increased ratings for left leg radiculopathy, right leg radiculopathy, diabetes mellitus type II, and PTSD, along with an application to reopen the claim for service connection for hypertension, the Board declines to take any further action on the issues of increased ratings for left leg radiculopathy, right leg radiculopathy, diabetes mellitus type II, and PTSD, as well as the application to reopen the claim for service connection for hypertension, at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed).  These issues  will be the subject of a later Board decision as appropriate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

The Veteran's current major depressive disorder is at least as likely as not secondary to the service-connected chronic lumbar strain with degenerative changes and disc disease.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a psychiatric disorder other than PTSD, to include major depressive disorder, as secondary to a service-connected disability, have been met.  38 U.S.C.A. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005 & 2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

In light of the favorable disposition of the claim herein decided, the Board finds that a discussion as to whether VA duties pursuant to the Veterans Claims Assistance Act of 2000 have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury.  Establishing service connection on a secondary basis requires: (1) Competent evidence of a current disability (for which secondary service connection is sought); (2) evidence of a service connected disability; and (3) competent evidence that the current disability was either (a) caused or (aggravated) by the service connected disability.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).  Effective October 10, 2006, 38 C.F.R. § 3.310 was revised to implement the Allen decision.  The amended provisions require that service connection may not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  As the Veteran's claim was pending prior to the effective date of the revised 38 C.F.R. § 3.310, the Board will consider the version in effect prior to October 10, 2006, as it is more favorable to the claimant.  See Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

The Board has reviewed all the evidence in the record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims entitlement to service connection for a psychiatric disorder, other than PTSD, as secondary to service-connected disabilities.  In a statement in connection with his claim for benefits in December 1992 the Veteran claimed that he developed mental health problems secondary to his service-connected back disability.  Service connection is currently in effect for chronic lumbar strain with degenerative changes and disc disease, as well as PTSD.  

The service treatment record show that in August 1968 the Veteran was treated for psychosomatic chest pains.  The service treatment records contain no complaints, history or findings consistent with a psychiatric disorder.  

After service, treatment records after 1991 document treatment for mental health and substance abuse problems.  He was psychiatrically hospitalized for drug induced psychosis with increasing auditory and visual hallucinations.  A diagnosis of chronic paranoid schizophrenia with recent history of severe cocaine dependence, was noted in November 1992.  Subsequent treatment records reflect diagnoses that also included PTSD, polysubstance abuse disorder, somatization disorder, substance induced psychotic disorder and major depressive disorder (MDD).  

An April 1995 psychological assessment report noted diagnoses of somatization disorder, paranoid schizophrenia, MDD and paranoid delusional disorder.  The clinician noted that testing revealed that the Veteran had ruminative preoccupation with physical functioning and health matters and severe impairment arising from somatic symptoms.  Subsequent VA treatment records noted MDD and listed the Veteran's back disability as one of the Veteran's psychiatric stressors.  

A VA examiner in April 2011 diagnosed polysubstance dependence in remission, history of substance induced psychotic disorder, adult anti-social behavior, and antisocial personality traits.  The examiner opined that schizophrenia and/or any other psychiatric condition was not caused by or a result of his military service or any incident therein.  The examiner explained that the Veteran's case presented a diagnostic challenge attributable to a number of factors including length of time between service and a diagnosis of a psychiatric disorder, complicating factors of polysubstance dependence and psychotic symptoms, the Veteran being a poor historian, and exaggeration in endorsing symptoms.  However, the examiner failed to address the VA treatment records that contained a diagnosis of major depressive disorder, or whether such was associated with any service-connected disability.
In a January 2012 private psychological evaluation report a psychologist, following a review of outpatient treatment records, diagnostic examination, psychological assessment reports, statements from the Veteran, diagnosed PTSD, polysubstance dependence in remission, and MDD.  The psychologist opined that it was at least as likely as not that the Veteran's chronic back pain contributed to the development of his MDD.  The psychologist agreed with the VA examiner who examined the Veteran in April 2011, in finding that the Veteran never had schizophrenia, but rather experienced periodic psychotic episodes secondary to his substance abuse.  The psychologist, however, disagreed with the examiner's diagnosis of antisocial personality traits.  In this regard, the psychologist noted that as is typical of addicts, the Veteran engaged in antisocial behavior in the service of his addiction before achieving sobriety, and at times exaggerated his symptoms when completing psychological assessments.  However there were valid personality test results that failed to show that a diagnosis of antisocial personality disorder was appropriate for the Veteran.  Rather, the most recent testing revealed a profile consistent with chronic pain syndrome and the Veteran suffered from chronic back pain.  Consistent with her finding, the psychologist noted that when given the personality assessment inventory in April 1995, the results also indicated somatic preoccupation and diagnoses recommended for consideration included MDD.  In this regard, the Veteran reported his usual level of back pain as 8/10.  He stated that the back pain interfered with mobility and performance of activities of daily living.  VAMC records also noted chronic pain syndrome.  Symptoms of chronic pain syndrome included depression and the Veteran's most recent MMP12 profile was consistent with chronic pain syndrome.  The psychologist concluded that it was at least as likely as not that the Veteran's MDD, which had been diagnosed and had been present since 1998 with varying degrees of severity, was related to the service-connected chronic low back pain.  As this opinion provided adequate rationale for the conclusions reached and cited to the relevant evidence in the claims file, to include the 2011 VA examination report, the Board finds it entitled to probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).

Thereafter, on VA examination in September 2013 the examiner noted that the Veteran refused to participate in the examination and answered preliminary questions with "I don t know."  The examiner noted that the Veteran then left the office and asked for travel pay.  Objective testing could not be conducted.  The examiner noted that based on review of the detailed previous VA examination of April 2011, the Veteran's history of reported symptoms not matching PTSD, denial of symptoms of PTSD and depression, and the lack of treatment, a current diagnosis of PTSD or any other mental health diagnosis could not be provided.  The examiner noted that on examination, the Veteran did not present with any observable symptoms of a psychosis and the use of drugs or alcohol could not be determined.  The examiner did note that a past history of substance induced psychosis that appeared to be appropriate based on the available history, but the Veteran did not demonstrate any current psychosis on examination, or in the previous interview.  The examiner did not address the findings of the private psychologist in the January 2012 psychological evaluation report.  Additionally, VA treatment record following said examination noted symptoms of depression.  

After review of the record, the Board notes that there are probative medical opinions both in favor of and against the claim for service connection for MDD.  The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2016).  The Board is of the opinion that this point has been attained pertaining the current appeal.  

In reaching this decision, the Board acknowledges that while the Veteran did attend the September 2013 VA examination, which was intended to determine the nature and etiology of a psychiatric illness other than PTSD, the examiner noted that the Veteran did not cooperate with his examination.  Clearly, the Veteran has a duty to cooperate with attending VA examination when deemed necessary.  See generally 38 C.F.R. § 3.655; Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

However, the Board must also take into account the nature of the Veteran's service-connected illness.  The Veteran has also expressed distrust and resentment towards VA for withholding his award of VA benefits.  See September 2013 VA examination report.  At this point in time, which is more than 20 years after the initial claim for service connection for a psychiatric disorder and after two Board remands, the Board will make the best determination possible based upon the evidence of record.

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, Board finds that the evidence is at least in relative equipoise as to whether a psychiatric disorder other than PTSD, diagnosed as MDD, is secondary the service-connected lumbar spine disability.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  Accordingly, after resolving all doubt in the Veteran's favor, the Board finds that the balance of positive and negative evidence is in relative equipoise as to whether the Veteran's MDD is secondary to service-connected lumbar spine disability, as such the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder other than posttraumatic stress disorder, to include major depressive disorder, as secondary to a service-connected disability, is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


